DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests all the features recited in claims 1, 11, 21 and 29, as persuasively argued by Applicant on page 8 of their 3/7/2022 response.

Regarding claim 1 “A method implemented by a multicast replication point device, the method comprising: 
receiving a first data packet from a first overlay edge node, wherein the first data packet comprises an encapsulation header and a multicast data packet, and wherein the encapsulation header comprises a virtual network ID and the multicast data packet comprises a multicast address associated with a multicast group; 
replicating the multicast data packet according to the virtual network ID and the multicast address to generate a second data packet, wherein the second data packet comprises an address of a second overlay edge node as an outer destination address (DA), wherein an inner DA of the second data packet is generated by replacing the multicast address in the multicast data packet with a unicast address of a member of the multicast group; and 
sending the second data packet to the second overlay edge node.”

Regarding claim 11 “An apparatus used as a multicast replication point device, the apparatus comprising: 
one or more ingress ports and one or more egress ports; 
the one or more ingress ports are configured to: 
receive a first data packet from a first overlay edge node, wherein the first data packet comprises an encapsulation header and a multicast data packet, and wherein the encapsulation header comprises a virtual network ID and the multicast data packet comprises a multicast address associated with a multicast group; 
a processor coupled to the one or more ingress ports and the one or more egress ports, the processor is configured to: 
replicate the multicast data packet according to the virtual network ID and the multicast address to generate a second data packet, wherein the second data packet comprises an address of a second overlay edge node as an outer destination address (DA), wherein an inner DA of the second data packet is generated by replacing the multicast address in the multicast data packet with a unicast address of a member of the multicast group; and 
the one or more egress ports are configured to send the second data packet to the second overlay edge node.”
A method implemented by a multicast replication point device, the method comprising:
receiving a first data packet from a first overlay edge node, wherein the first data packet comprises an encapsulation header and a multicast data packet, and wherein the encapsulation header comprises a virtual network ID and the multicast data packet comprises a multicast address associated with a multicast group; 
replicating the multicast data packet according to the virtual network ID and the multicast address to generate a second data packet, wherein the second data packet comprises an address of a second overlay edge node as an outer destination address (DA), 
wherein an inner DA of the Page 4 of 8Attorney Docket No. 83502624US04 second data packet is generated by keeping the multicast address in the multicast data packet when replicating the multicast data packet; and
sending the second data packet to the second overlay edge node.”

Regarding claim 29 “An apparatus used as a multicast replication point device, the apparatus comprising: 
one or more ingress ports and one or more egress ports; 
the one or more ingress ports are configured to: Page 5 of 8Attorney Docket No. 83502624US04 
receive a first data packet from a first overlay edge node, wherein the first data packet comprises an encapsulation header and a multicast data packet, and wherein the encapsulation header comprises a virtual network ID and the multicast data packet comprises a multicast address associated with a multicast group; 
a processor coupled to the one or more ingress ports and the one or more egress ports, the processor is configured to: 
replicate the multicast data packet according to the virtual network ID and the multicast address to generate a second data packet, wherein the second data packet comprises an address of a second overlay edge node as an outer destination address (DA), wherein an inner DA of the second data packet is generated by keeping the multicast address in the multicast data packet when replicating the multicast data packet; and 
the one or more egress ports are configured to send the second data packet to the second overlay edge node.”

Lohmar (US 2012/0320757) teaches when a set top box wishes to join a data stream to receive a TV channel for an IP Multicast group, it sends an IGMP join message to a routing gateway (RGW) which determines whether or not this IP Multicast flow is already in progress.  When the RGW determines that it does not already serve the IP Multicast group, it forwards the request to a replication point. However, if the RGW determines that it already serves the IP Multicast group, the RGW starts forwarding the UDP flow as an IP Unicast flow to the IP destination address indicated in the IGMP join message (see paragraphs [0054]-[0058]).  While Lohmar discloses a technique of converting a multicast address included in a traffic flow to a unicast address which is a destination address.  However, Lohmar fails to teach the converting to a unicast address generates an inner destination address as claimed.



Xia et al. (US 2008/008484) paragraph [0042] describes a multicast address is an inner destination address however Xia fails to teach the inner DA belongs to a second data packet that is generated by replacing a multicast address in a multicast data packet with a unicast address.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 9,008,118) teach multicast data delivery over mixed multicast and non-multicast networks
Yagyu et al. (US 7,106,735) teach multicast packet transfer system in which multicast packet is transmitted as unicast packet between transfer apparatus
Koch et al. (US 2006/0018335) teach multicast to unicast traffic conversion in a network



Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459